In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 98KW-0317; Parish of Orleans, Criminal District Court, Div.“H”, No. 303-970.
Granted in part. The trial court is ordered to conduct a contradictory hearing to determine the trustworthiness of the alleged statement against interest made by Joseph Wallace. La.Code Evid. art. 804(B)(3). The defense bears the burden of satisfying the corroboration requirement of Article 804(B)(3) by evidence independent of the statement which tends, either directly or circumstantially, to establish the matter asserted by the statement. State v. Hammons, 597 So.2d 990, 996-97 (La.1992). It is the matter asserted by the hearsay statement, and not the testimony of the actual witness, which requires corroborating evidence. Id. at n. 5. In all other respects, the application is denied.
JOHNSON, J., would deny.
MARCUS, J., not on panel.
CALOGERO, C.J., concurs, even though it is not evident that the district court judge has not already properly applied La.C.E. art. 804(B)(3) based upon his knowledge of the other evidence in this case.